Title: To John Adams from Thomas Jefferson, 9 July 1786
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Paris July 9. 1786.
     
     I wrote you last on the 23d. of May. your favor of that date did not come to hand till the 19th. of June. in consequence of it I wrote the next day letters to mr̃ Lamb & mr̃ Randall, copies of which I have now the honour to inclose you. in these you will perceive I had desired mr̃ Randall, who was supposed to be at Madrid, to return immediately to Paris & London, & to mr̃ Lambe, supposed at Alicant, I recommended the route of Marseilles & Paris, expecting that no direct passage could be had from Alicant to America, and meaning on his arrival here to advise him to proceed by the way of London, that you also might have an opportunity of deriving from him all the information he could give. on the 2d. of July mr̃ Randall arrived here and delivered me a letter from mr̃ Lambe dated May 20. of which I inclose you a copy, as well as of another of June 5. which had come to hand some time before. copies of these I have also sent to mr̃ Jay. yours of the 29th. of June by Dr. Bancroft & inclosing a draught of a joint letter to mr̃ Lambe, came to hand on the 5th. inst. I immediately signed & forwarded it, as it left him more at liberty as to his route than mine had done. mr̃ Randall will deliver you the present and supply the informations heretofore received. I think with you that Congress must begin by getting money. when they have this, it is a matter of calculation whether they will buy a peace, or force one, or do nothing.
     I am also to acknolege the receipt of your favors of June 6. 25. & 26. the case of Grosse shall be attended to. I am not certain however

whether my appearing in it may not do him harm by giving the captors a hope that our government will redeem their citizen. I have therefore taken measures to find them out & sound them. if nothing can be done privately I will endeavour to interest this government.
     Have you no news yet of the treaty with Portugal? does it hang with that court? my letters from N. York of the 11th. of May inform me that there were then 11. states present & that they should ratify the Prussian treaty immediately. as the time for exchange of ratifications is drawing to a close, tell me what is to be done, and how this exchange is to be made. we may as well have this settled between us before the arrival of the ratification, that no time may be lost after that. I learn through the Marechal de Castries that he has information of New York’s having ceded the impost in the form desired by Congress, so as to close this business. corrections in the acts of Maryland, Pennsylvania &c will come of course. we have taken up again the affair of whale oil, that they may know in time in America what is to be done in it. I fear we shall not obtain any further abatement of duties; but the last abatement will be continued for three years. the whole duties paiable here are nearly 102 livres on the English ton, which is an atom more than four guineas according to the present exchange.
     The monopoly of the purchase of tobacco for this country which had been obtained by Robert Morris had thrown the commerce of that article into agonies. he had been able to reduce the price in America from 40/ to 22/6 lawful the hundred weight, and all other merchants being deprived of that medium of remittance the commerce between America & this country, so far as it depended on that article, which was very capitally too, was absolutely ceasing. an order has been obtained obliging the farmers general to purchase from such other merchants as shall offer, 15,000 hogsheads of tobacco at 34, 36, & 38 livres the hundred according to the quality, and to grant to the sellers in other respects the same terms as they had granted to Robert Morris. as this agreement with Morris is the basis of this order I send you some copies of it which I will thank you to give to any American (not British) merchants in London who may be in that line. during the year this contract has subsisted, Virginia & Maryland have lost 400,000£ by the reduction of the price of their tobacco.
     I am meditating what step to take to provoke a letter from mr̃s Adams, from whom my files inform me I have not received one these

hundred years. in the mean time present my affectionate respects to her and be assured of the friendship & esteem with which I have the honour to be Dear Sir / Your most obedient and most humble servt
     
      Th: Jefferson
     
    